Citation Nr: 1425794	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  09-17 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1990 to October 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2011, the Board remanded the current issue for further evidentiary development.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  Any further development or adjudication of this matter should take into account both the paper and electronic files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary prior to adjudication of the claim on appeal.

As noted in the Board's prior remand, the Veteran's service personnel records reflect that he was awarded a Meritorious Unit Commendation for his service in the Marines from April 1991 to October 1991, and that he participated in Operation Desert Calm in Saudi Arabia from May 1991 to September 1991.  The unit records and action reports obtained indicate that a security detachment was sent to Saudi Arabia in May 1991, but the details of that tour are not included in the reports.  The Board finds that an attempt should be made to obtain additional records detailing the actions and assignments of that security detachment prior to adjudication of the claim.

Updated VA treatment records should also be obtained.  As the Veteran did not respond to the August 2011 request for additional information concerning treatment providers, no further action is necessary in this regard.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where 
he may or should have information that is essential in obtaining the putative evidence.")

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant treatment records dating since August 2012 from the VA North Texas Health Care System and the Central Texas Veterans Health Care System.

2.  Request unit records detailing the duties and actions of the November Company (Security Detachment, Third Marines) during the time when it was "TAD'd to 3d Marines (Rein)," from May 1991 to September 1991.  See Narrative Summary and Sequential List of Significant Events from the 3d Battalion, 3d Marines Command Chronology for March - June 1991 and July - December 1991 (associated with the claims file).  All actions taken should be documented in the claims file.  If no additional information is available, the Veteran should be notified.

3.  If, and only if, information from the development requested in #2 above yields information that supports any of the Veteran's claimed stressors, or other credible information is received, schedule the Veteran for a VA psychiatric examination by a psychiatrist or psychologist to determine whether the Veteran suffers from PTSD in accordance with the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and if so, whether such disorder is related to a corroborated or credible military stressor.  The RO/AMC should specify the stressor(s) deemed corroborated or credible.  The claims file should be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results reported in detail.  A complete rationale for all opinions expressed should be provided.

4.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

